DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2020 has been entered.

Status of the Claims
Amendment filed December 15, 2020 is acknowledged. Claims 1 and 3 have been amended. Claims 1-3 are pending.
Action on merits of claims 1-3 follows.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “(A) forming, on the peripheral area,  a first metal layer comprising a plurality of first through-portions extending in a first direction; (B) forming, on the first metal layer, a first insulating film comprising a plurality of connection holes; (C) forming, on the first insulating film, a second metal layer comprising a plurality of second through-portions each having a size equal to or greater than the size of the corresponding first through-portion; …, (D) wherein the forming of the second metal layer  comprises filling the connection holes with a portion of the second metal layer, (E) wherein the lower substrate has an opening portion, and (F) wherein a plurality of first fine holes and a hole are formed in the opening portion, the plurality of first fine holes and the hole each being defined by the first insulating film, each of the plurality of first fine holes being smaller in size than the hole and covered by the hole in a plan view” (amended claims 1 and 3); and “(G) wherein the forming of the second metal layer comprises filling the connection holes with a portion of the second metal layer, … wherein the second insulating film has an opening portion, wherein the second insulating film at least partially covers the opening portion through the first and second through-portions” (amended claim 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
There are no correlation between the “structure” as shown in the drawings, FIGs. 4-8, and the “method” as recites in the claims.
 Therefore, the drawings must show the “progress” (step-by-step) as the layers are being built-up.

Claim Rejections - 35 USC § 112	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:
Claim 1 recites:  
A) forming, on the first metal layer, a first insulating film comprising a plurality of connection holes; 
B) wherein the lower substrate has an opening portion, and wherein a plurality of first fine holes and a hole are formed in the opening portion, the plurality of first fine holes and the hole each being defined by the first insulating film, each of the plurality of first fine holes being smaller in size than the hole and covered by the hole in a plan view.


Where are these “first fine holes and holes” in the “first insulating film comprising plurality of connections holes? 
Are they the same or are they different?

Note that, the limitations in the claim(s) must be clearly defined.

Claims 1 and 3 recite many “recess” features and most of these features do not have any connection to each other.
Claims 1 and 3 recites:
a) forming, on the periphery area, a first metal layer comprising a plurality of first through-portions; 
b) forming, on the first metal layer, a first insulating film comprising a plurality of connection holes; 
Here, there is no connection between the connection holes and the first through-portions.

c) forming, on the first insulating film, a second metal layer comprising a plurality of second through-portions each having a size equal to or greater than the size of the corresponding first though-portion;
d) wherein the forming of the second metal layer comprises filling the connection holes with a portion of the second metal layer, 

However, there is no connection between 1) the second through-portions and the connection holes; and 2) between the first through-portions and the second through-portions. There is only a “size” comparison between them.

e) wherein the lower substrate has an opening portions, and
f) wherein a plurality of first fine holes and a hole are formed in the opening portion, the plurality of first fine holes and the hole each being defined by the first insulating film, each of the plurality of first fine holes being smaller in size than the hole and covered by the hole in a plan view.  
Between e) and f), the plurality of first fine holes and the hole are formed in the opening portion. 
However, from a) to f), there is no structure relationship between the “opening portions” and “the first through-portions, the connection holes and the second through-portions”.  

In claim 3, the “opening portion” is formed in the second insulating film, instead of the substrate (as recited in claim 1). 
Yet, the limitations of a claim are read in-light of the disclosure, however, the limitations of the disclosure should not and cannot be imported into the claims.
The limitations of the claims lacks structure relationship. Therefore, the claims are indefinite.



Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites: wherein the second insulating film has an opening portion, and wherein the second insulating film at least partially covers the opening portion through the first and second through portions.
The limitation “wherein the second insulating film has an opening portion” means the “opening portion” is formed in the second insulating film.
The limitation “wherein the second insulating film at least partially covers the opening portion”, means the “opening portion” being, at least partially, covered by the second insulating film.
The second insulating film cannot be covered by itself.
The limitations are contradictory. Therefore, claim 3 is indefinite. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHO et al. . (US. Pub. No. 2015/0060789) of record.

preparing a lower substrate (110) comprising a display area and a peripheral area (120/310) surrounding the display area; (FIG. 7); 
forming a display unit (315) on the display area; 
forming, on the peripheral area (120/310), a first metal layer (136) comprising a plurality of first through-portions extending in a first direction; 
forming, on the first metal layer (136), a first insulating film (138) comprising a plurality of connection holes; 
forming, on the first insulating film (138), a second metal layer (162) comprising a plurality of second through-portions each having a size equal to or greater than the size of the corresponding first through-portion; (FIG. 2); 
placing an upper substrate (190) on the lower substrate (110); 
forming a sealant (180) on the peripheral area (120/310); and 
sealing the lower (110) and upper (190) substrates, 
wherein the forming of the second metal layer (162) comprises filling the connection holes with a portion of the second metal layer (162); 
wherein the lower substrate (110) has an opening portion opening in (132), and
wherein a plurality of first fine hole (opening in 136) and hole (opening in 138) are formed in the opening portion, the plurality of first fine hole and hole each being defined by the first insulating film (138), each of the plurality of first fine hole being smaller in size than the hole and covered by the hole in plan view. (See FIGs. 1, 2, 5 and 7).



With respect to claim 3, As best understood by Examiner, CHO teaches a method of manufacturing an organic light-emitting diode (OLED) display substantially as claimed, the method including: 
preparing a lower substrate (110) comprising a display area and a peripheral area (120/310) surrounding the display area; (FIG. 7); 
forming a display unit (315) on the display area; 
forming, on the peripheral area (120/310), a first metal layer (136) comprising a plurality of first through-portions (opening in 136) extending in a first direction; 
forming, on the first metal layer (136), a first insulating film (138) comprising a plurality of connection holes (opening in 138); 
forming, on the first insulating film (138), a second metal layer (162) comprising a plurality of second through-portions (opening in 162) each having a size equal to or greater than the size of the corresponding first through-portion; (FIG. 2); 
placing the upper substrate (190) on the lower substrate (110); 
forming a sealant (180) on the peripheral area (120/310); and 
sealing the lower (110) and upper (190) substrates, 
wherein the forming of the second metal layer (162) comprises filling the connection holes (opening in 138) with a portion of the second metal layer (162); and
forming a second insulating film (164) covering the second metal layer (162),
wherein the second insulating film (164) has an opening portion (opening in 164), and

wherein a plurality of first fine hole (opening in 136) and hole (opening in 138) are formed in the opening portion, the plurality of first fine hole and hole each being defined by the first insulating film (138), each of the plurality of first fine hole being smaller in size than the hole and covered by the hole in plan view. (See FIGs. 1, 2, 5 and 7).

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.